Citation Nr: 0308002	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  02-03 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
December 1963.  He died in June 2001.  The appellant is 
claiming that she is the surviving spouse of the veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 administrative decision 
of the Montgomery, Alabama, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO determined that the 
appellant is not the surviving spouse of the veteran.


FINDINGS OF FACT

1.  The appellant and the veteran were married in November 
1969.

2.  The appellant and the veteran were divorced in June 1982.

3.  The appellant has not submitted clear and convincing 
evidence sufficient to establish a common-law marriage under 
Alabama law.

4.  The appellant has not submitted probative evidence 
demonstrating her continuous cohabitation with the veteran 
for VA purposes after June 1982.


CONCLUSION OF LAW

The veteran and the appellant were not married at the time of 
the veteran's death and the appellant may not be recognized 
as the veteran's dependent spouse for VA death benefit 
purposes.  38 U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 
3.1, 3.50, 3.52, 3.205 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the claimant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the 
November 2001 administrative decision, the RO informed the 
appellant that a surviving spouse was a person of the 
opposite sex whose marriage met the requirements of 38 C.F.R. 
§ 3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death and: (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) has not remarried or has not 
since the death of the veteran and after September 18, 1962, 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  The RO also informed her that in order to 
establish marital cohabitation, she needed to show (1) a 
valid marriage and (2) the fact of living together as man and 
wife with such fact established by (a) statement from the 
widow showing that she and the veteran lived together as man 
and wife and also showing the place or places of residence 
during such marital cohabitation and the approximate time of 
such residence; or (b) statement from two competent persons 
showing that they personally knew the claimant and the 
veteran and that they had personal knowledge that such 
claimant and the veteran lived together as man and wife and 
were recognized as such.  The appellant was provided this 
same information in a January 2002 administrative decision.  
Based on the above, the Board finds that VA has no 
outstanding duty to inform her that any additional 
information or evidence is needed. 

Second, VA must inform the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In the 
November 2001 and January 2002 administrative decisions, the 
RO told her that she needed to submit evidence to show a 
valid marriage between her and the veteran.  In the April 
2002 statement of the case, the RO provided the appellant 
with the provisions of 38 C.F.R. § 3.159, which included the 
part that addresses that it is VA's duty to obtain relevant 
records in the custody of a federal department or agency and, 
as long as the appellant provided the authorization for 
private medical records, that VA would assist in obtaining 
records not in the custody of a federal department or agency.  
The RO also informed the appellant that she has the ultimate 
responsibility of providing evidence to substantiate her 
claim.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, the appellant did not allege 
that there were any records that VA needed to obtain to 
assist her with substantiating her claim.  Rather, she 
submitted evidence to substantiate that she is the surviving 
spouse of the veteran.  

For the above reasons, the Board finds that the requirements 
of the VCAA have been met by the RO.

II.  Factual background

The record reflects that the veteran and the appellant were 
married in November 1969 in Alabama and divorced in June 1982 
in Alabama.  During that time, they had six children.

A VA Form 21-686, Declaration of Marital Status, completed by 
the veteran in July 1982, indicates that he and the appellant 
were divorced in June 1982.  

In July 1982, the appellant filed a claim for an 
apportionment of the veteran's VA benefits on behalf of their 
six children.  She stated that the court had awarded her $300 
per month in child support and that the veteran was failing 
to meet these payments.  In August 1982, letters went out to 
the veteran and the appellant at different addresses.  The 
claim for apportionment was denied.

In May 1983, the appellant filed another claim for an 
apportionment of the veteran's check on behalf of their six 
children.  She stated that the court had awarded her $300 per 
month in child support and that the veteran was failing to 
meet these payments.  Letters were sent out to the veteran 
and the appellant at different addresses.  In responding to 
the apportionment claim, the veteran submitted a statement 
indicating that he lived alone.

The record reflects that the veteran and the appellant did 
not have the same address in 1986, 1987, 1988.

A March 1990 VA hospitalization summary report shows that the 
veteran reported he was divorced and lived with his 
grandmother.  

In a January 1991 Status of Dependents Questionnaire, the 
veteran stated he was not married and that the children lived 
at the same address as the appellant.  At that time, the 
veteran had a different address than that of the appellant's.

The record reflects that in August 1992, the veteran and the 
appellant had separate addresses.  

In an April 1994 VA Form 21-4138, Statement in Support of 
Claim, the appellant stated that she was the "ex-wife" of 
the veteran.  At that time, the veteran and the appellant 
were living at separate addresses.

A May 1995 VA hospitalization summary report shows that the 
veteran reported that he lived alone.

The record reflects that in 1995, 1996, and 1997 the veteran 
and the appellant had different addresses.  

In a VA Form 21-4138, Statement in Support of Claim, received 
in March 1997, the appellant stated that she had heard that 
the veteran had received back payments on behalf of their son 
and believed that the son should receive back payments as 
well.

A February 1998 VA examination report shows that the veteran 
had a different address than the appellant.  Additionally, a 
letter to the veteran regarding a hearing date, mailed in 
October 1998, shows a different address than that of the 
appellant's.

An August 1999 VA outpatient treatment report shows that the 
veteran reported he was "recently divorced."

A July 2001 report of contact shows that the veteran died in 
June 2001.  It indicates that the next of kin was the 
appellant and that her relationship to the veteran was his 
wife.  The address shown for the appellant is the one she has 
lived at since she and the veteran divorced in 1982.

A July 2001 funeral bill showed that the appellant was 
responsible for the payment of the funeral services and that 
her relationship to the deceased was "wife."

The death certificate shows that the veteran was "married" 
at the time of his death to the appellant and that his 
address was the same as the appellant's address.

Two July 2001 statements from AR and BC indicate that the 
veteran and the appellant lived together in 1995 and 1996 
until the veteran's death in 2001.

In the appellant's application for benefits, received in July 
2001, she stated that she and the veteran were divorced but 
that they reunited in 1995 and that she cared for him until 
his death.  She noted that the veteran was an alcoholic, 
which was why they had divorced and that there was no one 
else who could take care of him.

A statement received in September 2001 from MR indicates that 
she rented her house to the appellant and the veteran in 
1976-1977.

A September 2001 statement from AR (the same person who 
submitted the July 2001 statement) indicates that the 
appellant and the veteran had been together for the past 35 
years and had six living children.  She stated that they all 
lived in the same neighborhood.  A separate September 2001 
statement from IS provided the same statement as AR.  Another 
September 2001 statement from BC (the same person who 
submitted the July 2001 statement) indicates that the veteran 
and the appellant had been together for the last 25 years 
"and longer" and that they all lived in the same 
neighborhood.

The appellant submitted the veteran's funeral service 
pamphlet, which stated that the veteran had passed away 
leaving his wife, the appellant, and their six children.

In September 2001, the appellant submitted a statement, which 
provided a history of her and the veteran's relationship.  
She stated that she and the veteran lived together prior to 
getting married.  The appellant reported that they had eight 
children, of which two had died.  She stated that in 1972, 
she and the veteran separated four times as a result of his 
drinking, asserting he had physically abused her and 
threatened her with a gun.  She reported that in March 1975, 
she and the veteran separated again after he had come home 
drunk.  The appellant stated that the veteran had beaten her 
up so badly that she finally moved out.  She stated that she 
allowed him to move back in 1977 and that the veteran began 
physically abusing her again in 1979.  The appellant asserted 
that in 1982, she was told that due to the brutal beatings to 
her head, face, neck, throat, and stomach, her health was 
failing "rapidly" and that she was suffering from stress, 
which stress continued in 1991 and 1992.  She noted in 1995, 
she and the veteran "still lived together" and that the 
veteran was "in and out of" the home.  The appellant added 
that in 1999, the veteran had undergone open heart surgery 
and that he had stayed with their son due to the convenience 
of the location of the house to the hospital.  She concluded 
her statement by asserting that she and the veteran had 
"lived together continuously from the date of our marriage 
[on] November 18, 1968, until the date of his death" in June 
2001.

In December 2001, the appellant submitted a statement, 
asserting that the reason she and the veteran divorced was 
because he was abusing her.  She stated that she and the 
veteran continued to live together for many years thereafter 
and that the veteran would come and go as he pleased.

A December 2001 statement from BM indicates that the 
appellant and the veteran had moved to her street in 1981 and 
that they had lived there in the house together until the 
veteran died in June 2001.  She noted she had seen the 
appellant carrying the veteran to doctor's appointments and 
other places.  She stated that the appellant would cut her 
hair for her at their house and that the veteran would be in 
the house.  

In a December 2001 statement from the veteran and the 
appellant's daughter, AC, she stated that her parents had 
lived together continuously until the veteran's death.  She 
stated the veteran lived with her mother despite his 
"unorthodox lifestyle."  In a December 2001 statement from 
the veteran and the appellant's son, IC, he stated that the 
veteran and the appellant had lived together even after their 
divorce and that it was not uncommon for the veteran to go 
off and stay elsewhere for days.  He stated that the veteran 
would come home to bathe and to get a fresh change of 
clothes.  He noted that the appellant never stopped taking 
care of the veteran even after their divorce.

A December 2001 statement from PM indicates that she had 
known the veteran and the appellant since 1980 and that the 
appellant had been a good wife to the veteran.  She stated 
that even after the divorce that the appellant continued to 
be the veteran's wife until the veteran died.

In an April 2002 statement, the appellant stated that in 
1980, she and the veteran moved into the house in which she 
currently lived and that soon thereafter, the veteran began 
beating her again.  She stated he had to call the police 
almost every weekend.  The appellant asserted that she had to 
act fast and filed for divorce, which divorce became final in 
1982.  She stated that they were separated for a short period 
of time but that her love for him was so deep that she 
allowed him to come back home.  The appellant reported that 
the veteran would leave for up to two weeks and return home 
without any money.  She stated that when the veteran was 
sick, she would treat him until he was well again.  

In an August 2002 statement, the appellant stated that she 
and the veteran divorced in 1982 due to many years of 
domestic abuse.  She stated that in the last part of 1995, 
she and the veteran began healing, but that the veteran's 
health was not good.  The appellant asserted that they ate 
together, slept together, and still loved each other.  She 
stated that she was there for the veteran when he needed her 
and that the last thing she did for him was bury him.

In an August 2002 statement, the veteran's cousin, IH, stated 
that the veteran and the appellant were married and living 
together for "many, many years."  She stated that the 
veteran had a drug and alcohol problem and that the appellant 
had stuck by the veteran until his death.

In a September 2002 statement, LA stated that the veteran and 
the appellant had lived up the street from her and were 
married and lived together as husband and wife.  She stated 
that she was aware that the veteran had an alcohol problem, 
which had caused a great deal of "mental and emotional 
pain" for the appellant.  She added that the veteran and the 
appellant remained together until the veteran's death even 
though they were divorced and that the appellant remained a 
faithful wife to the veteran.

In an October 2002 statement, the appellant asserted that 
whenever the veteran needed to go to the hospital that she 
would take him.  She expressed frustration with VA's finding 
that she and the veteran did not have a common-law marriage 
after their divorce in 1982.  The appellant stated that 
regardless, she and the veteran were married following their 
divorce, as the veteran continued to live with her.  She 
stated that her name is on the veteran's death certificate 
and the obituary as his wife because she and the veteran 
remained husband and wife even after they divorced.

In December 2002, the appellant testified before the 
undersigned Acting Veterans Law Judge.  There, she stated 
that she had lived with the veteran both prior to their 
marriage and following their divorce.  She stated that he had 
to file for divorce because of physical abuse, which had gone 
on for years.  She stated the children were afraid of the 
veteran as well.  The appellant testified that she "always" 
kept the veteran's name on her checking account.  She stated 
that she took care of the veteran because he was the father 
of their children and her husband.  She stated that she and 
the veteran had "always been together" but that his trouble 
with drugs and alcohol had caused problems between them.  The 
appellant noted that she was there for the veteran when he 
needed her, including at the time of his death.  She stated 
that from 1982 to the time of the veteran's death, they 
maintained one residence and held themselves out as husband 
and wife.  She noted that while the veteran was on her 
checking account, he was not allowed to withdraw funds 
because of his drug and alcohol problem.

III.  Criteria & Analysis

The issue in the instant case is whether a valid marriage 
existed between the appellant and the veteran at the time of 
the veteran's death in order to render the appellant eligible 
for recognition as the veteran's surviving spouse for 
purposes of entitlement to VA death benefits.

The term "surviving spouse" is defined in pertinent part as 
a person of the opposite sex who (1) was the lawful spouse of 
a veteran at the time of the veteran's death, and (2) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse), and (3) who has 
not remarried. 38 U.S.C.A § 101(3) (West 2002); 38 C.F.R. § 
3.50 (2002).

A recognized marriage is defined as one which is valid under 
the law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c) 
(West 2002); 38 C.F.R. § 3.1(j) (2002).

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and 38 C.F.R. § 3.50.

To establish a common-law marriage in Alabama, (1) there must 
be a present agreement or mutual understanding to enter into 
the marriage relationship, (2) the parties must be legally 
capable of making the contract of marriage, and (3) there 
must follow cohabitation as man and wife and (4) a public 
recognition of that relationship.  Luther v. M & M Chem. Co., 
475 So. 2d 191 (Ala. Civ. App. 1985).

In jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship.  38 C.F.R. § 3.205(a)(6).  This evidence should 
be supplemented by affidavits or certified statements from 
two or more persons who know, as the result of personal 
observation, the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as husband and wife, and whether they were 
generally accepted as such in the communities in which they 
lived.


The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing 


in either event, or whether a preponderance of the evidence 
is against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed the evidence of record and 
finds that the appellant is not the surviving spouse of the 
veteran.  As stated above, the veteran and the appellant were 
divorced in Alabama in June 1982.  The appellant has not 
disputed that fact, but asserts that she and the veteran 
continued to live as man and wife following the divorce, 
essentially asserting that they subsequently entered into a 
common-law marriage and remained together until the time of 
the veteran's death in June 2001.

As noted above, Alabama recognizes common-law marriages.  
However, on the basis of the evidence of record, the Board 
finds that the appellant has not brought forth probative 
evidence for the Board to find that the requirements for a 
valid common law marriage in the State of Alabama have been 
met.  In particular, the Board finds that the appellant has 
not established that she and the veteran had an agreement or 
mutual understanding to enter into a marriage relationship.  
Following their divorce in 1982, it does not appear that the 
veteran held himself out as being married to the appellant.  
In 1983, when responding to a questionnaire in relation to 
the apportionment claim that the appellant had filed against 
his VA benefits, he indicated that he lived alone, and he had 
a different address than that of the appellant's at that 
time.  A March 1990 VA hospitalization summary report shows 
that the veteran reported that he was divorced and lived with 
his grandmother.  At that time, the veteran had a different 
address than the appellant.  In 1991, in a Status of 
Dependents Questionnaire, the veteran indicated that he was 
not married.  His address at that time was different than the 
appellant's address.  In May 1995, the veteran reported that 
he lived alone and had a different address than the 
appellant.  In 1999, he reported he was divorced.  Following 
the veteran's and the appellant's divorce in 1982, the Board 
finds that the veteran did not hold himself out as being 
married.
Further supporting the Board's finding that the appellant has 
not established a common-law marriage to the veteran 
following their divorce in 1982 is that their addresses were 
different from 1983 until 1998.  The record reflects that the 
appellant remained in the house that she and the veteran last 
lived in as husband and wife from the time of their divorce 
until the veteran's death.  However, the record reflects that 
the veteran moved numerous times during that period and none 
of the veteran's addresses was the same address as the 
appellant during that 15-year period.  This is against a 
finding that there was cohabitation as man and wife following 
their divorce and substantiates the Board's finding that they 
did not hold themselves out as being husband and wife.

Additionally, it must be noted that the appellant submitted 
claims seeking an apportionment of the veteran's VA benefits 
in 1982, 1983 and 1997.  In 1994, she submitted a statement 
indicating that she was the "ex-wife of the veteran."  This 
is evidence against a finding that the appellant had an 
agreement or mutual understanding to enter into a marriage 
relationship with the veteran following their divorce in 
1982.

The Board is aware that the appellant initially asserted in 
her claim for VA death benefits in July 2001 that she and the 
veteran did not reconcile until 1995 and then lived together 
from then until the time of his death.  However, not only 
does she subsequently contradict herself by stating that she 
and the veteran lived together continuously (except for short 
periods of time) from the time they were divorced in 1982 
until the veteran's death, she also contradicts the numerous 
statements that she submitted from her children and 
friends/neighbors, which are contradictory to each other as 
well.  For example, July 2001 statements from BC and AR 
indicate that the veteran and the appellant lived together 
from 1995 until the veteran's death.  Those same two 
individuals subsequently signed statements in September 2001 
indicating that the veteran and the appellant had been 
together for 25 and 35 years and implying that they were 
living together from the time they were married until the 
veteran's death.  At that time, the appellant changed her 
story, asserting that she and the veteran had lived together 
since 1982, except for short periods of time when they were 
separated (due to the abuse of the veteran).  Two of her 
children stated that the veteran and the appellant had always 
lived together.  Again, these statements contradict the 
appellant's initial allegation that they did not reconcile 
until 1995 and the July 2001 statements from BC and AR.  It 
also contradicts the objective evidence in the claims file, 
which shows that the veteran and the appellant lived at 
separate addresses for a minimum of 15 years following their 
divorce.  

The Board finds that there are too many contradictions in the 
appellant's allegations to accept as credible her assertions 
that she and the veteran had essentially established a 
common-law marriage following their divorce.  Additionally, 
the Board finds that there are too many contradictions in the 
affidavits submitted by various people to accept those as 
being credible.  Again, some of the statements indicate that 
the veteran and the appellant lived together from 1995 until 
the veteran's death.  The record shows that they did not live 
at the same address from 1995 to 1998. Additionally, some of 
the statements indicate that the veteran and the appellant 
lived together from 1982 to the time of the veteran's death.  
The record shows that they had separate addresses from 1982 
to 1998.  In short, there is no contemporary documentary 
evidence of record that would support the appellant's 
assertion that she and the veteran held themselves out to 
their community as married.  Based upon the numerous 
inconsistencies in the record, the Board is unable to 
conclude that the requirements of a valid common-law marriage 
in the State of Alabama have been met.

The Board notes that the record does not reflect what the 
veteran's address was from 1998 until his death.  While it is 
possible that he could have lived with the appellant from 
that time until his death, the Board cannot accept that 
possibility without any evidence to substantiate such 
finding.  The appellant has clearly stated that she and the 
veteran lived together continuously from either 1982 until 
the veteran's death or from 1995 until the veteran's death.  
Due to the inconsistency, the Board will not make a finding 
that perhaps they lived together as husband and wife from 
1998 until his death.  The Board is aware that the appellant 
was named as the veteran's wife on his death certificate.  
This is evidence which supports her claim, but the Board 
finds that the evidence of record is overwhelmingly against a 
finding that the appellant is the surviving spouse of the 
veteran.  As recently as 1999 (which was two years prior to 
the veteran's death), the veteran indicated he was divorced.  
As stated above, once he and the appellant divorced in 1982, 
he did not hold himself out to be a married to the appellant.   
Thus, as shown by the preponderance of the evidence, the 
crucial element of mutuality required under Alabama law is 
absent.  The elements for common-law marriage in Alabama are 
collective rather than independent and the "present 
agreement" or "mutual understanding" between the parties 
is clearly absent here in view of the veteran's 
representations relevant to his marital status and living 
arrangement during the time period in question. 

Under 38 C.F.R. § 3.205(b), it clearly reflects that evidence 
meeting the requirement set forth in 38 C.F.R. § 3.205(a)(6) 
is dispositive of the question of whether a valid common law 
marriage has been established only where there is no 
conflicting information.  Here, there is a considerable 
amount of conflicting information as to whether any of the 
requisites for a valid common-law marriage in the State of 
Alabama have been satisfied.  Accordingly, after weighing all 
of the evidence of record, including the veteran's testimony, 
the Board concludes that the appellant has not established by 
clear and convincing evidence that she and the veteran had a 
common-law marriage after their divorce in 1982.

In order to be the surviving spouse of the veteran, the 
claimant must be the lawful spouse of the veteran at that 
time of the veteran's death, who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without fault of the spouse) and who has not remarried.  The 
Board has found that the appellant does not meet at least one 
of those criteria-that she was the lawful spouse of the 
veteran.  Thus, the Board need not address whether the 
periods of separation (following the divorce) were procured 
by the veteran, as alleged by the appellant.

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim that she is 
entitled to recognition as surviving spouse of the veteran 
based on a common-law marriage in Alabama.  38 U.S.C.A. § 
103; 38 C.F.R. §§ 3.1(j), 3.50.


ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA death benefit purposes is denied.



____________________________________________
	Mark J. Swiatek
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

